                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,  )           CR. NO. 17-00487 HG
                            )
                Plaintiff,  )
                            )
           vs.              )
                            )
 WAGDY A. GUIRGUIS (01),    )
 MICHAEL H. HIGA (02),      )
                            )
                Defendants. )
____________________________)
  ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANT WAGDY
 GUIRGUIS’ MOTION IN LIMINE TO EXCLUDE GOVERNMENT’S OFFERED RULE
                   404(b) EVIDENCE (ECF No. 70)

                                  and

   DENYING DEFENDANT MICHAEL HIGA’S MOTION IN LIMINE TO EXCLUDE
             GOVERNMENT’S 404(b) EVIDENCE (ECF No. 72)


      Defendants Wagdy A. Guirguis and Michael H. Higa are charged

 in a fifteen-count Indictment.

      Count 1 charges that from 2005 through 2017, Defendants

 Wagdy A. Guirguis and Michael H. Higa engaged in a conspiracy to

 defraud the United States by impeding and impairing the Internal

 Revenue Service in violation of 18 U.S.C. § 371.

      Defendant Guirguis is charged as follows:

      Counts 2-4 with subscribing and filing false tax returns in

 violation of 26 U.S.C. § 7206(1);

      Count 10 with failure to file tax return in violation of 26

 U.S.C. § 7203;

                                   1
     Counts 11-13 with attempted tax evasion in violation of 26

U.S.C. § 7201;

     Count 14 with corrupt endeavor to obstruct and impede the

due administration of the Internal Revenue Laws in violation of

26 U.S.C. § 7212(a); and

     Count 15 with witness tampering in violation of 18 U.S.C. §

1512(b)(1).

     Defendant Higa is charged as follows:

     Counts 5-9 with aiding and assisting in the preparation of a

false tax return in violation of 26 U.S.C. § 7206(2).

     The Government seeks to introduce evidence of other acts of

the Defendants pursuant to Federal Rule of Evidence 404(b) in

order to prove motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.

     The Government also argues that some of the other acts

evidence is inextricably intertwined with the charges and is also

admissible on that basis.



                       PROCEDURAL HISTORY


     On September 26, 2018, the Government filed a NOTICE OF

INTENT TO INTRODUCE RULE 404(b) EVIDENCE.    (ECF No. 68).

     On September 27, 2018, Defendant Guirguis filed a MOTION IN

LIMINE TO EXCLUDE GOVERNMENT’S OFFERED RULE 404(b) EVIDENCE.



                                2
(ECF No. 70).

     On September 28, 2018, Defendant Higa filed a MOTION IN

LIMINE TO EXCLUDE GOVERNMENT’S 404(b) EVIDENCE.     (ECF No. 72).

     On October 9, 2018, the Government filed its CONSOLIDATED

RESPONSE TO DEFENDANTS GUIRGUIS AND HIGA’S MOTIONS IN LIMINE TO

EXCLUDE GOVERNMENT’S OFFERED RULE 404(b) EVIDENCE.     (ECF No.

101).

     On October 19, 2018, the Court held the Final Pretrial

Conference and ordered the Government to file a Supplemental

Brief in support of its Notice of Intent to Introduce Rule 404(b)

Evidence.    (ECF No. 111).

     On the same date, the Government filed SUPPLEMENTAL

MEMORANDUM IN SUPPORT OF GOVERNMENT’S CONSOLIDATED RESPONSE TO

DEFENDANTS GUIRGUIS AND HIGA’S MOTION TO EXCLUDE RULE 404(b)

EVIDENCE.    (ECF No. 107).

     On October 23, 2018, Defendant Higa filed SUPPLEMENTAL

MEMORANDUM IN SUPPORT OF MOTION IN LIMINE RE EXCLUDING

GOVERNMENT’S 404(b) EVIDENCE.     (ECF No. 112).

     On October 25, 2018, the Court held a Continued Final

Pretrial Hearing.

                                ANALYSIS

Federal Rule of Evidence 404(b) provides:

            (b)   Crimes, Wrongs, or Other Acts.

                  (1)   Prohibited Uses. Evidence of a crime,
                        wrong, or other act is not admissible to

                                    3
                      prove a person’s character in order to
                      show that on a particular occasion the
                      person acted in accordance with the
                      character.

                (2)   Permitted Uses; Notice in a Criminal
                      Case. This evidence may be admissible
                      for another purpose, such as proving
                      motive, opportunity, intent,
                      preparation, plan, knowledge, identity,
                      absence of mistake, or lack of accident.
                      On request by a defendant in a criminal
                      case, the prosecutor must:
                      (A) provide reasonable notice of the
                           general nature of any such evidence
                           that the prosecutor intends to
                           offer at trial; and
                      (B) do so before trial—or during trial
                           if the court, for good cause,
                           excuses lack of pretrial notice.

     Fed. R. Evid. 404(b).


I.   Evidence Of Defendant Guirguis’ Non-Compliance With Tax Laws
     Between 1983-1985


     The Government seeks to introduce evidence from a witness

who claims that Defendant Guirguis engaged in non-compliance with

tax laws between 1983 and 1985.   Specifically, in categories 1-3

of the Government’s Notice (ECF No. 68), it seeks to introduce:

     (1)   Evidence that on January 31, 1985, Defendant Guirguis
           ordered his former bookkeeper, Patricia Gorsch, to
           improperly reduce the amount of federal employment
           taxes owed to the IRS.

     (2)   Evidence that sometime in 1984, Defendant Guirguis
           instructed Ms. Gorsch to pay his credit cards as
           opposed to payroll taxes due and owing to the IRS by
           GMP Associates, Inc.

     (3)   Evidence that around 1983, Defendant Guirguis told Ms.
           Gorsch that if the IRS ever came in, he would blame it

                                  4
           on shoddy bookkeeping.

     The Ninth Circuit Court of Appeals has held that “other

acts” evidence is admissible if:

     (1)   it tends to prove a material point;

     (2)   the other act is not too remote in time;

     (3)   the evidence is sufficient to support a finding that
           defendant committed the other act; and,

     (4)   the act is similar to the offense charged.

     United States v. Bailey, 696 F.3d 798, 799 (9th Cir. 2012).

     Here, the other acts are remote in time as they allegedly

took place more than 30 years ago.      The Indictment charges acts

that occurred between 2005 and 2017.     The Government’s proffer of

404(b) evidence concerns allegations of Defendant Guirguis’ prior

tax non-compliance that occurred between 1983 and 1985.

     The Ninth Circuit Court of Appeals has not identified a

particular number of years after which past conduct becomes too

removed to be admissible pursuant to Fed. R. Evid. 404(b).

United States v. Johnson, 132 F.3d 1279, 1283 (9th Cir. 1997).

The appellate court has upheld the introduction of other acts

evidence that occurred more than 13 years before the charged

acts.   United States v. Vo, 413 F.3d 1010, 1018 (9th Cir. 2005).

     The Government has not cited any cases where other acts

evidence of more than 30 years ago was admitted pursuant to Fed.

R. Evid. 404(b).

     Here, although the allegations of Defendant Guirguis’ prior

                                    5
non-compliance with tax laws in 1983 through 1985 is relevant,

United States v. Horner, 853 F.3d 1201, 1214-15 (11th Cir. 2017);

United States v. Maxwell, 643 F.3d 1096, 1100 (8th Cir. 2011),

the Court finds the evidence is too remote in time to be

admissible pursuant to Fed. R. Evid. 404(b).

      The Government’s proposed testimony of Defendant Guirguis’

other acts, alleged to have occurred between 1983 and 1985, is

NOT ADMISSIBLE pursuant to Fed. R. Evid. 404(b) and 403.


II.   Evidence Of Other Acts That Are Intrinsically Intertwined
      With The Charged Crimes


      The Government seeks to introduce evidence that during the

time of the alleged conspiracy between 2005 and 2017, Defendant

Guirguis and Defendant Higa committed other acts that are

intrinsically intertwined with the charged crimes.

      Evidence that is intrinsic to the charged offense is not

excluded by Rule 404(b).   United States v. McKoy, 771 F.2d 1207,

1214 (9th Cir. 1985).   An act is intrinsic to a charged offense

if the act is inextricably intertwined with the charged offense.

United States v. Dorsey, 677 F.3d 944, 951 (9th Cir. 2012);

United States v. Rizk, 660 F.3d 1125, 1131-33 (9th Cir. 2011).


      A.   Evidence Of A Signed 1120 Form For GMP Hawaii, Inc.


      The Government seeks to introduce evidence of a signed Form

1120 U.S. Corporation Income Tax Return for GMP Hawaii, Inc. for

                                 6
the year 2010.   The form is marked as Exhibit 3-5 in the

Exhibits.

     The Form was not filed with the IRS and Defendants are not

specifically charged with actually filing or failing to file

Exhibit 3-5.

     The Government seeks to introduce this evidence because it

claims that sometime in spring 2011, in connection with

negotiations to sublease office space for GMP Hawaii, Inc.,

Defendant Guirguis provided the current tenant of the office

space with Exhibit 3-5.   The signed Form 1120 reported gross

receipts of over $5 million dollars and taxable income of over

$750,000.

     The Government asserts that GMP Hawaii, Inc. filed its

actual Form 1120 for year 2010 on a consolidated filing with Ohio

Pacific, Tech., Inc.   The Government states that the actual Form

1120 that was filed with the IRS reported completely different

calculations of gross receipts of just over $1 million dollars

and taxable income of only $18,120.

     Defendants argue that Exhibit 3-5 is not relevant because it

was never filed with the IRS.   The argument is unavailing.

     Defendant Guirguis is charged in Count 3 with filing a false

tax return for Ohio Pacific, Tech., Inc. for the year 2010.

Defendant Higa is charged in Count 6 with preparing a false tax

return for Ohio Pacific, Tech., Inc. for the year 2010.


                                 7
     Exhibit 3-5 is highly relevant to whether the tax return for

Ohio Pacific, Tech., Inc. for 2010 (as charged in Counts 3 and 6)

misreported gross income.   It is intrinsically intertwined with

the charges in Counts 3 and 6.

     Evidence is “inextricably intertwined” if it is not part of

the crime charged but pertains to the chain of events explaining

the context of the crime or is linked in time and circumstances

with the charged crime and completes the story of the crime for

the jury.   United States v. Anderson, 741 F.3d 938, 949 (9th Cir.

2013); United States v. Wright, 392 F.3d 1269, 1276 (11th Cir.

2004).

     Exhibit 3-5 is admissible as it is intrinsically intertwined

with the charges in Counts 3 and 6.   The document supports the

Government’s theory that Defendant Higa prepared and Defendant

Guirguis signed a tax return for the same year that reported

gross receipts almost five times larger than those reported to

the IRS.

     The evidence is probative of the Defendants’ knowledge that

the return filed with the IRS understated GMP Hawaii, Inc.’s

gross receipts.

     The evidence is also admissible pursuant to Fed. R. Evid.

404(b) as to the issues of intent, willfulness, knowledge, and

absence of mistake.   Exhibit 3-5 is probative of the issue of the

Defendants’ willfulness in the preparation, signing, and filing


                                 8
of false returns.   The evidence also rebuts a defense that the

Defendants were acting in good faith.   The evidence is not unduly

prejudicial pursuant to Fed. R. Evid. 403.   United States v.

Ramirez, 176 F.3d 1179, 1182 (9th Cir. 1999).

     Exhibit 3-5 is ADMISSIBLE.


     B.     Evidence Of An Alleged False Statement In An Affidavit
            By Defendant Guirguis


     The Government seeks to admit evidence that Defendant

Guirguis provided an IRS revenue officer with an affidavit under

penalties of perjury that allegedly stated that “[o]n December

10, 2010, a check in the amount of $163,957.47 was sent to the

IRS for payment of GMPI’s withholding taxes, including the 2nd

Quarter 2010 941 return.”    The Government claims that statement

in the affidavit is false.

     The Government seeks to admit the evidence in case Defendant

Guirguis attempts to argue that the taxes for the 2nd Quarter of

2010 were paid.

     Defendant Guirguis agrees that he will not argue that he

made the payment for taxes in the 2nd Quarter of 2010 and objects

to the admission of the evidence on the grounds that it is not

relevant.

     The Government may seek to admit the evidence only if

Defendant Guirguis makes a misleading statement about the

quarters for which the IRS payment was made.

                                  9
     C.   Evidence That GMP Guam, Inc. Did Not File Corporate Tax
          Returns With Guam Department Of Revenue For Years 2010
          and 2011


     The Government seeks to introduce evidence that GMP Guam,

Inc. did not file corporate tax returns with the Guam Government

for tax years 2010 and 2011.   The evidence is marked as Exhibit

28-2 in the Exhibits.

     The evidence is probative of the Government’s theory for

Counts 4, 7, and 10 regarding purported taxes owed to the United

States for GMP Guam, Inc.   The Court addressed this issue in its

ORDER DENYING DEFENDANT WAGDY A. GUIRGUIS’ MOTION TO DISMISS

COUNTS 4 AND 10 AND DENYING DEFENDANT MICHAEL H. HIGA’S JOINDER

MOVING TO DISMISS COUNT 7 filed on October 23, 2018.   (ECF No.

116).

     The evidence of GMP Guam, Inc.’s purported failure to file

taxes is directly related to charges 4, 7, and 10 in the

Indictment.

     Exhibit 28-2 is ADMISSIBLE.


     D.   Evidence That GMP International, Inc. Did Not File
          Corporate Income Tax Returns With The IRS For Tax Years
          2007-2013


     The Government seeks to introduce evidence claiming that GMP

International, Inc. did not file Corporate Income Tax Returns

with the IRS for tax years 2007-2013.


                                10
     Defendants are not charged with failure to file taxes on

behalf of GMP International, Inc. and argue the evidence is not

relevant to the charged conduct.

     The Government argues the purported evidence is directly

related to the conspiracy charge in Count 1.   The Government

explains that the evidence at trial will demonstrate that

adjustments were made to the records of GMP Hawaii, Inc. and GMP

Guam, Inc. in order to reduce their gross receipts.    The

Government’s theory is that the Defendants conspired to

unlawfully transfer unreported gross receipts from GMP entities

to GMP International, Inc. and then never filed corporate tax

returns on behalf of GMP International, Inc. to obstruct the IRS.

     The Ninth Circuit Court of Appeals has explained that the

government may introduce evidence of uncharged transactions in

order to prove the existence of the fraudulent scheme as a whole,

including executions of the scheme that were not specifically

charged by the government.   United States v. Loftis, 843 F.3d

1173, 1176-77 (9th Cir. 2016); Rizk, 660 F.3d at 1131-32

(explaining that in a conspiracy case the government may submit

proof of the full scope of the conspiracy).

     The evidence of the purported failure to file taxes on

behalf of GMP International, Inc. is part of the Government’s

theory of the conspiracy.    The Government asserts the Defendants

conspired to transfer money from GMP entities to GMP


                                 11
International, Inc. in order to obstruct the IRS.    The

Government’s claim that Defendants’ failed to file tax returns on

behalf of GMP International, Inc. is intrinsic to the conspiracy

charge in the Indictment.    The purported uncharged acts relate to

the chain of events explaining the Government’s theory.    They

explain the Government’s claimed method of the conspiracy; that

the alleged acts are linked in time to the conspiracy, and the

alleged acts would complete the Government’s theory of the crime

for the jury.    United States v. Anderson, 741 F.3d 938, 949 (9th

Cir. 2013).

       The uncharged acts evidence is also probative as to the

issues of intent, willfulness, knowledge, and absence of mistake.

The evidence is not unduly prejudicial pursuant to Fed. R. Evid.

403.    United States v. Major, 676 F.3d 803, 809-10 (9th Cir.

2012).

       Evidence that GMP International, Inc. did not file corporate

income tax returns with the IRS for years 2007 through 2013 is

ADMISSIBLE.


                             CONCLUSION


       Defendant Guirguis’ Motion to Exclude the Government’s Rule

404(b) Evidence (ECF No. 70) is GRANTED, IN PART, AND DENIED, IN

PART.

       Defendant Higa’s Motion to Exclude the Government’s Rule


                                 12
404(b) Evidence (ECF No. 72) is DENIED.

     IT IS SO ORDERED.

     Dated: October 30, 2018, Honolulu, Hawaii.




United States of America v. Wagdy A. Guirguis; Michael H. Higa,
Crim. No. 17-00487 HG; ORDER GRANTING, IN PART, AND DENYING, IN
PART, DEFENDANT WAGDY GUIRGUIS’ MOTION IN LIMINE TO EXCLUDE
GOVERNMENT’S OFFERED RULE 404(b) EVIDENCE (ECF No. 70) and
DENYING DEFENDANT HIGA’S MOTION TO EXCLUDE EVIDENCE PURSUANT TO
FED. R. EVID. 404(b) (ECF No. 72)
                                13
